Title: To George Washington from Andrew Moore and Samuel Legrand Campbell, 14 November 1798
From: Moore, Andrew,Campbell, Samuel Legrand
To: Washington, George



Sir,
Lexington Virga Novr 14th 1798

The Trustees of Washington Academy having received your letter dated 17th June have directed us to apply for a conveyance of the shares which you have been pleased to bestow on the Seminary over which they Superintend. Mr James Gold will present you with a form such as he may be advised is proper, and will take the necessary steps to have it proved and recorded.
The Trustees wish on every suitable occasion to express their high sense of the favor conferred as well as the respect they entertain for your person and character. With due consideration we are in behalf of the Board Your Mo. Obt & Much obliged Servts

Andrew Moore


S. L. Campbell

